Exhibit 10.34

 

Summary of Named Executive Officer Compensation

 

On January 25, 2005, the compensation committee (Compensation Committee) of the
Board of Directors of the Company approved the annual base salaries, annual
incentive (i.e., cash bonus) awards, awards of restricted stock made pursuant to
the Company’s Capital Accumulation Program (CAP), stock option grants and other
restricted stock grants for executive officers of the Company.

 

Salary and Cash Bonus

 

The following table sets forth the annual base salaries as of the end of 2004
and for 2005 for the Company’s Chief Executive Officer and the four other most
highly compensated executive officers of the Company during 2004 (collectively,
the Named Executive Officers). The salary information for 2005 is effective as
of January 1, 2005, except for the salary increase for Mr. Miller, which is
effective as of April 1, 2005.

 

                                         Name and Position   Year   Base Salary

Jay S. Fishman

Chief Executive Officer & President

  2005
2004   $1,000,000
$1,000,000

Robert I. Lipp

Chairman of the Board

  2005
2004   $1,000,000
$1,000,000

T. Michael Miller

Co-Chief Operating Officer

  2005
2004   $650,000
$625,000

Jay S. Benet

Executive Vice President and Chief Financial Officer

  2005
2004   $575,000
$575,000

William H. Heyman

Executive Vice President & Chief Investment Officer

  2005
2004   $575,000
$575,000

 

In 2002, in order to achieve tax deductibility of executive compensation, a
proposal was approved by SPC shareholders that created the Senior Executive
Performance Plan, which identifies a maximum bonus pool that could be available
to the Compensation Committee for possible award to the Named Executive
Officers. If a pool is available, the Compensation Committee, in its sole
discretion, reviews both the Company’s and the individual’s performance and
determines what, if any, amounts will be paid under the Senior Executive
Performance Plan. Generally, if the Company’s return on equity (which is
determined by dividing the after-tax operating earnings for the performance
period by beginning total common shareholders’ equity) for a performance period
is greater than 8%, the bonus pool available to the Compensation Committee will
be equal to 1.5% of after-tax operating earnings. In assessing the Company’s and
the individual’s performance to determine what, if any, amounts will actually be
awarded, the Compensation Committee weighs the recent financial performance of
the Company or a business segment, as applicable, depending on the executive, as
well as other short- and long-term objectives. In this regard, the Compensation
Committee considers operating income as the most appropriate indicator of recent
financial performance, generally exclusive of the impact of factors beyond the
executive’s control, for example catastrophes. The Compensation Committee also
considers other financial measures, as well as the degree to which objectives
have been achieved and other qualitative factors, such as the strategic
positioning of the Company or the applicable business segment. For bonuses and
CAP awards in respect of 2004, the Compensation Committee considered corporate
integration and expense reduction after the merger of TPC and SPC as important
objectives. The available pool for 2004 was $27.6 million, of which the
Compensation Committee awarded to the Named Executive



--------------------------------------------------------------------------------

Officers $5.0 million, comprised of approximately $3.7 million in cash and $1.3
million in shares of restricted stock pursuant to the Company’s Capital
Accumulation Program.

 

The following table sets forth the cash bonus awards and the grant date market
values of the CAP restricted stock awards for the Named Executive Officers made
pursuant to the Senior Executive Performance Plan for 2004.

 

                                    Name and Position   Bonus   CAP Awards

Jay S. Fishman

Chief Executive Officer & President

  $1,012,500   $374,950

Robert I. Lipp

Chairman of the Board

  $750,000   $277,756

T. Michael Miller

Co-Chief Operating Officer

  $675,000   $249,991

Jay S. Benet

Executive Vice President and Chief Financial Officer

  $675,000   $249,991

William H. Heyman

Executive Vice President & Chief Investment Officer

  $600,000   $222,227

 

The following table sets forth the annual equity grants and special equity
grants made by the Compensation Committee on January 25, 2005 to the Named
Executive Officers. The regular stock option grants will vest 50% after two
years from the date of grant and 25% after each of the third and fourth years
from the date of grant. The regular restricted stock grants will vest three
years after the date of grant. Special equity grants (both stock options and
restricted stock) vest 50% after four years from the date of grant and 50% after
five years from the date of grant. All stock options have an exercise price of
$36.97 per share.

 

            Name and Position  

Regular

Stock

Options

 

Regular

Restricted

Stock

 

Special

Stock

Options

 

Special

Restricted

Stock

Jay S. Fishman

Chief Executive Officer & President

  483,201   42,264   —     —  

Robert I. Lipp

Chairman of the Board

  100,506   8,791   —     —  

T. Michael Miller

Co-Chief Operating Officer

  48,320   4,226   96,640   25,358

Jay S. Benet

Executive Vice President and Chief Financial Officer

  44,455   3,888   73,447   19,272

William H. Heyman

Executive Vice President & Chief

Investment Officer

  44,455   3,888   47,676   12,510

 

The Company will to provide additional information regarding the compensation of
its Named Executive Officers in its Proxy Statement for the 2005 Annual Meeting
of Shareholders to be held on May 3, 2005.

 

2